Exhibit 10.11

PERFORMANCE STOCK UNIT AWARD AGREEMENT

DASEKE, INC.
2017 OMNIBUS INCENTIVE PLAN

This PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), is made as of
May 6, 2020, between Daseke, Inc. (the “Company”), and Rick Williams (the
“Participant”), and is made pursuant to the terms of the Company’s 2017 Omnibus
Incentive Plan, as amended and restated  (the “Plan”). Capitalized terms used
herein but not defined shall have the meanings set forth in the Plan. For the
purposes of this Agreement, the “Grant Date” shall be May 6, 2020.

Section 1.Performance Stock Units (PSUs). Subject to the terms and conditions
set forth in this Agreement, the Company hereby grants to the Participant, as of
the Grant Date, 453,200 performance-based restricted stock units (the “PSUs”),
subject to such vesting, transfer and other restrictions and conditions as set
forth in this Agreement (the “Award”). Each PSU represents the right to receive
one Share, subject to the terms and conditions set forth in this Agreement.
Section 2.Vesting Requirements.
(a)Generally. Except as otherwise provided herein, the Award shall be subject to
both time- and performance-based vesting conditions and shall only be deemed
fully vested and exercisable when it has both time vested and performance vested
in accordance with the terms hereof.
(i)The Award shall time-vest with respect to the total number of PSUs subject to
the Award on the third anniversary of the Grant Date (the “Vesting Date”, and
such three-year period following the Grant Date, the “Performance Period”),
subject to the Participant’s continuous service or employment with the Company
or an Affiliate (“Service”) from the Grant Date through the Vesting Date.
(ii)In the event that the Fair Market Value of a Share equals or exceeds the
“Hurdle Price” (as defined below) for any twenty (20) trading days out of thirty
(30) consecutive trading days during the Performance Period, the Award shall
performance-vest with respect to the percentage of PSUs set forth across from
such Hurdle Price in the following “Performance Vesting Schedule”:

Performance Vesting Schedule

Hurdle Price

Percentage of PSUs Vested*

$4.00

33.33%

$6.00

33.33%

$9.00

33.34%

*Any resultant fractional PSU shall not become vested and instead shall be
subject to the next performance vesting hurdle.

(b)Change in Control - No Replacement Award. Notwithstanding Section 2(a)(i)
hereof, upon the occurrence of a Change in Control, except to the extent that a
Replacement Award (as such award is defined and determined under Section 13 of
the Plan) is provided to the Participant in connection with the Change in
Control to replace or adjust this outstanding Award, 100% of any then unvested
PSUs granted hereunder shall immediately become time-vested; provided that the
Participant remains in continuous Service from the Grant Date through the
occurrence of the Change in Control.

1



--------------------------------------------------------------------------------

(c)Termination of Service Without Cause; Resignation for Good Reason;
Termination of Service Due to Death or Disability. Notwithstanding Section
2(a)(i) hereof, in the event of the Participant’s termination of Service (x) by
the Company without Cause pursuant to that certain Employment Agreement, dated
as of May 6, 2020, between the Company and the Participant (the “Employment
Agreement”), (y) by the Participant’s resignation for Good Reason, or (z) due to
the Participant’s death or Disability, the time-based vesting conditions related
to these PSUs shall be deemed to be satisfied as of the date of the
Participant’s termination of employment and the achievement of all relevant
performance goals shall be determined by the actual level achievement of those
goals, as determined in good faith by the Compensation Committee at the time of
Employee’s termination, measured against the attainment toward the Hurdle Prices
applicable to this PSU. Notwithstanding the foregoing, the Participant’s
eligibility and entitlement to acceleration of vesting described under this
Section 2(c) is dependent upon the satisfaction of all conditions to receipt of
severance consideration pursuant to Section 6(f) of the Employment Agreement.
For purposes of this Agreement, “Cause” and “Good Reason” shall have the
meanings set forth in the Employment Agreement.
(d)Other Terminations of Service. Upon the occurrence of a termination of the
Participant’s Service for any reason other than as contemplated by Section 2(b)
and Section 2(c) hereof, all outstanding and unvested PSUs shall immediately be
forfeited and cancelled, and the Participant shall not be entitled to any
compensation or other amount with respect thereto. Notwithstanding anything to
the contrary herein, upon a termination of the Participant’s Service for Cause,
all PSUs, whether vested or unvested, shall immediately be forfeited and
cancelled, and the Participant shall not be entitled to any compensation or
other amount with respect thereto.
Section 3.Settlement. As soon as reasonably practicable following the Vesting
Date, termination of service, or the occurrence of the Change in Control that
does not include the receipt of any Replacement Award by the Participant, as
applicable (and in any event within 60 days following the Vesting Date,
termination of service, or the occurrence of the Change in Control that does not
include the receipt of any Replacement Award by the Participant, as applicable),
any PSUs that become vested and non-forfeitable pursuant to Section 2 hereof
shall be paid by the Company delivering to the Participant a number of Shares
equal to the number of such PSUs.
Section 4.Restrictions on Transfer. No PSUs (nor any interest therein) may be
sold, assigned, alienated, pledged, attached or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, alienation, pledge,
attachment, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute a sale, assignment, alienation, pledge, attachment, transfer or
encumbrance. Notwithstanding the foregoing, at the discretion of the Committee,
PSUs may be transferred by the Participant solely to the Participant’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including, but not limited to, trusts for
such persons.
Section 5.Adjustments. The Award granted hereunder shall be subject to the
adjustment as provided in Section 4(b) of the Plan.
Section 6.No Right of Continued Service. Nothing in the Plan or this Agreement
shall confer upon the Participant any right to continued Service.
Section 7.Tax Withholding. Unless determined otherwise by the Committee, the
Company shall withhold from the Shares to be issued to the Participant pursuant
to Section 3 hereof the number of Shares (and any amount of cash) determined at
up to the maximum allowable rate in the

2



--------------------------------------------------------------------------------

Participant’s relevant tax jurisdiction on the Shares’ Fair Market Value at the
time such determination is made.

Section 8.No Voting Rights as a Stockholder; Rights to Dividends or Other
Distributions. The Participant shall not have any voting privileges of a
stockholder of the Company with respect to the Award unless and until Shares
underlying the PSUs are delivered to the Participant in accordance with Section
3 hereof.
Section 9.Claw back. The Award shall be subject to recoupment in accordance with
any existing claw back policy or claw back policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by applicable law. In addition, the Board may impose such other claw
back, recovery or recoupment provisions as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired Shares or other cash or property upon the occurrence of
Cause. The implementation of any claw back policy shall not be deemed a
triggering event for purposes of any definition of “constructive termination.”
Section 10.Amendment and Termination. Subject to Section 12 of the Plan, any
amendment to this Agreement shall be in writing and signed by the parties
hereto. Notwithstanding the immediately-preceding sentence, subject to Section
12 of the Plan, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement and/or the Award; provided that, subject to Section 12 of the Plan,
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially impair the rights of the Participant or any
holder or beneficiary of the Award shall not be effective without the written
consent of the Participant, holder or beneficiary.
Section 11.Securities Law Requirements. Notwithstanding any other provision of
this Agreement, the Company shall have no liability to make any distribution of
Shares under this Agreement unless such delivery or distribution would comply
with all applicable laws. In particular, no Shares shall be delivered to a
Participant unless, at the time of delivery, the shares qualify for exemption
from, or are registered pursuant to, applicable federal and state securities
laws.
Section 12.Construction. The Award granted hereunder is granted by the Company
pursuant to the Plan and is in all respects subject to the terms and conditions
of the Plan. The Participant hereby acknowledges that a copy of the Plan has
been delivered to the Participant and accepts the Award hereunder subject to all
terms and provisions of the Plan, which are incorporated herein by reference. In
the event of a conflict or ambiguity between any term or provision contained
herein and a term or provision of the Plan, this Agreement shall govern and
prevail. The construction of and decisions under the Plan and this Agreement are
vested in the Committee, whose determinations shall be final, conclusive and
binding upon the Participant.
Section 13.Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.
Section 14.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 15.Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

3



--------------------------------------------------------------------------------

Section 16.Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof.

[SIGNATURES ON FOLLOWING PAGE]



4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Grant Date.

DASEKE, INC.

By:/s/ Christopher Easter

Name:Chris Easter

Title:CEO



PARTICIPANT

/s/ Rick Williams
Participant’s Signature Date

Name:Rick Williams

Address:



--------------------------------------------------------------------------------